      CASE 0:20-cv-01319-JRT-HB Document 34 Filed 07/20/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

HOWARD B. SAMUELS, solely as
chapter 7 trustee of the estates of
CENTRAL GROCERS, INC., STRACK
AND VAN TIL SUPER MARKET, INC.
AND SVT, LLC,

      Plaintiff,
                                              Case No. 0:20-cv-01319 (JRT/HB)
       v.

CARGILL, INC., JBS USA FOOD
COMPANY HOLDINGS, NATIONAL
BEEF PACKING COMPANY, TYSON
FOODS, INC.,

      Defendants.


 AMENDED NOTICE OF HEARING ON DIRECT PURCHASER PLAINTIFF’S
     MOTION TO APPOINT INTERIM CO-LEAD CLASS COUNSEL

      PLEASE TAKE NOTICE that on August 4, 2020 at 1:00 p.m. via Zoom Gov, before

the Honorable Hildy Bowbeer, Magistrate Judge for the United States District Court for

the District of Minnesota, Direct Purchaser Plaintiff will move the Court for an Order

granting its Motion to Appoint Interim Co-Lead Class Counsel.

Date: July 20, 2020                    Respectfully submitted,

                                       /s/ Karl L. Cambronne
                                       Karl L. Cambronne
                                       Bryan L. Bleichner
                                       CHESTNUT CAMBRONNE PA
                                       100 Washington Avenue South, Suite 1700
                                       Minneapolis, MN 55401
                                       Tel: (612) 339-7300
                                       Email: kcambronne@chestnutcambronne.com
                                       bbleichner@chestnutcambronne.com
CASE 0:20-cv-01319-JRT-HB Document 34 Filed 07/20/20 Page 2 of 2




                             Jason S. Hartley (pro hac vice)
                             HARTLEY LLP
                             101 W. Broadway, Suite 820
                             San Diego, CA 92101
                             Tel: (619) 400-5822
                             Email: hartley@hartleyllp.com

                             Douglas A. Millen (pro hac vice)
                             FREED KANNER LONDON & MILLEN LLC
                             2201 Waukegan Road, Suite 130
                             Bannockburn, IL 60015
                             Tel: (224) 632-4500
                             Email: dmillen@fklmlaw.com

                             Megan E. Jones (pro hac vice forthcoming)
                             HAUSFELD LLP
                             600 Montgomery Street, Suite 3200
                             San Francisco, CA 94111
                             Tel: (415) 633-1908
                             Email: mjones@hausfeld.com

                             Counsel for Plaintiff and Proposed Interim
                             DPP Co-Lead Counsel
